                   UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA


YVETTE OLIVER                                        CIVIL ACTION


v.                                                   NO. 19-12377


COVIDIEN LP, ET AL.                                  SECTION “F”


                        ORDER AND REASONS


     Before the Court is Covidien’s Rule 12(b)(6) motion to dismiss

Yvette Oliver’s complaint. For the reasons that follow, the motion

is GRANTED in part and DENIED in part.


                            Background

     This   products-liability   action   arises   from   Covidien’s

marketing of a vessel-sealing device called LigaSure.

     In summer 2018, Yvette Oliver saw her doctor, complaining of

stomach pain. She later underwent a hysterectomy. During that

procedure, her doctor used a Covidien LigaSure to seal a blood

vessel. Although Oliver had high blood pressure, her doctor did

not fortify the vessel seal with a suture. The seal did not hold,

and Oliver began bleeding internally. This lawsuit followed.




                                 1
     Oliver sued Covidien for negligence and violations of the

Louisiana    Products   Liability    Act     (LPLA),    LA.    REV.   STAT.   §§

9:2800.52—9:2800.60.    She   says        that   Covidien     overstated      the

LigaSure’s   vessel-sealing   capabilities.        In   her   view,   Covidien

should have warned surgeons against using the LigaSure on patients

with high blood pressure without first placing a suture tie on

“prominent” vessels.

     Now, Covidien moves to dismiss Oliver’s complaint for failure

to state a claim. See FED. R. CIV. P. 12(b)(6).


                                     I.

     A complaint must contain a short and plain statement of the

claim showing that the pleader is entitled to relief. FED. R. CIV.

P. 8(a)(2). A party may move to dismiss a complaint that fails

this requirement. See FED. R. CIV. P. 12(b)(6).

     In considering a Rule 12(b)(6) motion, the Court “accept[s]

all well-pleaded facts as true and view[s] all facts in the light

most favorable to the plaintiff.” Thompson v. City of Waco, Tex.,

764 F.3d 500, 502 (5th Cir. 2014) (citing Doe ex rel. Magee v.

Covington Cty. Sch. Dist. ex rel. Keys, 675 F.3d 849, 854 (5th

Cir. 2012) (en banc)). Conclusory allegations are not well pleaded

and, consequently, are not accepted as true. See Thompson, 764

F.3d at 502-03 (citing Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009)).


                                     2
     To overcome a Rule 12(b)(6) motion, “‘a complaint must contain

sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face.’” Gonzalez v. Kay, 577 F.3d

600, 603 (5th Cir. 2009) (quoting Iqbal, 556 U.S. at 678). A claim

is facially plausible if it contains “factual content that allows

the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.

     “A complaint attacked by a Rule 12(b)(6) motion to dismiss

does not need detailed factual allegations[.]” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). But it must contain “more than

labels and conclusions, and a formulaic recitation of a cause of

action’s elements will not do.” Id. at 555.


                               II.

     Jurisdiction is based on diversity, so the Court applies the

substantive law of the forum, Louisiana. See Boyett v. Redland

Ins. Co., 741 F.3d 604, 607 (5th Cir. 2014) (citing Erie R.R. Co.

v. Tompkins, 304 U.S. 64 (1938)). Because Louisiana choice-of-law

rules are substantive, they apply here. See Weber v. PACT XPP

Tech., AG, 811 F.3d 758, 770 (5th Cir. 2016) (citing Klaxon Co. v.

Stentor Elec. Mfg. Co., 313 U.S. 487, 496-97 (1941)). The first

step under those rules is determining whether the laws of two or

more states conflict. Lonzo v. Lonzo, 17-0549, p. 12 (La. App. 4

Cir. 11/15/17); 231 So. 3d 957, 966. If they do not, the Court


                                3
applies forum law; if they do, further analysis is required. See

Am. Elec. Power Co. v. Affiliated FM Ins. Co., 556 F.3d 282, 285

n.2 (5th Cir. 2009). The parties here have not identified a

conflict, and the Court has not found one. So, the Court applies

Louisiana substantive law and turns to the merits.


                                                 III.

       Covidien contends that Oliver fails to state any claims

against it. According to Covidien, Oliver’s negligence claim is

not cognizable, and her LPLA claims are inadequately pleaded.

Oliver rejoins that she has alleged facts creating an inference

that the elements of each claim are met. 1


                                                  A.

       The     LPLA   creates       a       cause      of   action   against    a    product

manufacturer “for damage proximately caused by a characteristic of

the product that renders the product unreasonably dangerous when

such       damage   arose    from       a       reasonably    anticipated      use   of   the

product.”       LA.   REV.   STAT.          §    9:2800.54(A).       This   liability     is



       In her opposition papers, Oliver says that a complaint
       1

should not be dismissed on the pleadings “unless it appears beyond
doubt that the plaintiff cannot prove any set of facts in support
of her claim that would entitle her to relief.” That is not the
law. The Supreme Court dropped this pleader-friendly no-set-of-
facts standard over 12 years ago. See Twombly, 550 U.S. at 569-
70; In re Katrina Canal Breaches Litigation, 495 F.3d 191, 205 &
n.10 (5th Cir. 2007).

                                                   4
exclusive: A claimant cannot otherwise sue a manufacturer for

damage caused by its product. See LA. REV. STAT. § 9:2800.52.

      An LPLA claimant must prove four elements: “(1) that the

defendant is a manufacturer of the product; (2) that the claimant’s

damage was proximately caused by a characteristic of the product;

(3)   that   this   characteristic     made    the   product   ‘unreasonably

dangerous’;   and   (4)   that   the   claimant’s    damage    arose   from   a

reasonably anticipated use of the product by the claimant or

someone else.” Stahl v. Novartis Pharm. Corp., 283 F.3d 254, 260-

61 (5th Cir. 2002).

      A product can be “unreasonably dangerous” in four ways: (1)

defective construction or composition, LA. REV. STAT. § 9:2800.55;

(2) defective design, LA. REV. STAT. § 9:2800.56; (3) inadequate

warning, LA. REV. STAT. § 9:2800.57; and (4) nonconformity with an

express warranty, LA. REV. STAT.            § 9:2800.58. Oliver says the

LigaSure was “unreasonably dangerous” in each way, and the Court

turns now to her allegations.

                                       1.

      In count one of her complaint, Oliver tries to state a

negligence claim. 2 She says that Covidien acted with “carelessness,



      2Oliver insists she has not tried to state an “independent”
or “freestanding” negligence claim, but her complaint suggests
otherwise. Count I is styled “Negligence Claim Against Defendants”
and is, by definition, independent.

                                       5
recklessness, negligence and/or gross negligence” in “designing,

manufacturing,      marketing,          labeling,    packaging,        distributing,

supplying and/or selling” the LigaSure. Covidien contends the

claim is not cognizable under the LPLA.

     The Court agrees. 3 “[F]or causes of action arising after the

effective date of the LPLA, negligence, strict liability, and

breach   of    express       warranty    are   not   available    as    theories   of

recovery      against    a    manufacturer,     independent      from    the   LPLA.”

Stahl, 283 F.3d at 261; see also John Kennedy, A Primer on the

Louisiana Products Liability Act, 49 LA. L. REV. 565, 589 (1989)

(“[A] general theory of products liability based on negligence no

longer exists after the LPLA.”). 4 Oliver’s negligence claim arose

in 2018, and the LPLA took effect on September 1, 1988. Because

Oliver’s negligence claim arose after the statute’s effective




     3 In her opposition papers, Oliver expresses concern that
dismissal of her negligence claim will cause the “dismiss[al] of
factual allegations” that speak to Covidien’s negligence. The
concern is unfounded. Facts that go to Covidien’s negligence remain
relevant to Oliver’s LPLA claims for inadequate warning and
defective design. See, e.g., Kennedy, A Primer, 49 LA. L. REV. at
589 (observing that design-defect and warning-defect claims “are
predicated on a negligence standard”). Nothing in this Order and
Reasons precludes Oliver from seeking discovery of all facts
relevant to those claims.
     4 Kennedy and then-professor H. Alston Johnson III drafted
the LPLA. See Editor’s Note, 49 LA. L. REV. at 565.

                                           6
date, it is not cognizable under the LPLA. 5 See Stahl, 283 F.3d at

261.

                                         2.

       In count two of her complaint, Oliver tries to state an

inadequate-warning          claim.   She       says   Covidien’s      warning     was

inadequate because it did not direct doctors to use suture ties on

patients with high blood pressure. Covidien contends that these

allegations, accepted as true and viewed in Oliver’s favor, do not

establish causation under the learned intermediary doctrine.

       The    learned     intermediary     doctrine    applies   to    inadequate-

warning claims. Theriot v. Danek Med., Inc., 168 F.3d 253, 256

(5th       Cir.   1999)   (per   curiam).      That   doctrine     holds   that    a

manufacturer need not warn a patient; it need only warn the

patient’s physician. Willett v. Baxter Intern., Inc., 929 F.2d

1094, 1098 (5th Cir. 1991). So, to state an inadequate-warning

claim here, Oliver must allege: (1) that Covidien failed to warn

her doctor of a risk associated with the use of the LigaSure, not

otherwise known to the doctor; and (2) that Covidien’s failure to

warn was the cause in fact and proximate cause of her injuries.



       5The allegations of Oliver’s complaint establish that
Covidien is a “manufacturer” and that this action is one for damage
allegedly caused by LigaSure, a “product.” See LA. REV. STAT. §§
9:2800.53(1) (defining “manufacturer”); 9:2800.53(3) (defining
“product”).


                                           7
See id. at 1098. To establish causation, Oliver must allege facts

creating an inference that “a proper warning would have changed

the decision of [her] treating physician, i.e., that but for the

inadequate warning, the treating physician would not have used”

the LigaSure. Id. at 1098-99.

     Oliver has not alleged causation. Read together and in her

favor, Oliver’s allegations do not create a reasonable inference

that,     but   for    Covidien’s      inadequate   warning,   her   treating

physician would either (a) not have used the LigaSure or (b) used

it differently. See Willett, 929 F.2d at 1098-99. Because Oliver

fails to allege facts establishing causation, she fails to state

an inadequate-warning claim.

                                        3.

     In count three of her complaint, Oliver tries to state a

design-defect claim. She says the design of the LigaSure was

defective because “it did not include exceptions for more prominent

blood vessels with enlarged uteri such that suture ties should .

. . be used.” Covidien contends that Oliver fails to state a claim

because she fails to allege the existence of a safer alternative

design.

     LPLA design-defect claims are governed by LA. REV. STAT. §

9:2800.56. To state a claim under that provision, Oliver must

allege     facts      showing   that    the   LigaSure   was   “unreasonably


                                         8
dangerous” because, at the time it left Covidien’s control, (1)

there was an alternative design for the product that was capable

of preventing her damage; and (2) the likelihood that the product’s

design would cause her damage and the gravity of that damage

outweighed the burden on Covidien of adopting such alternative

design and the adverse effect, if any, of such alternative design

on the utility of the product. La. REV. STAT. § 9:2800.56.

     She has not so alleged. Oliver’s complaint lacks factual

allegations   creating   a   reasonable   inference    that   a   safer

alternative design existed. Because Oliver fails to allege facts

establishing a safer alternative design, she fails to state a

design-defect claim. See LA. REV. STAT. § 9:2800.56.

                                 4.

     In count four of her complaint, Oliver tries to state a

warranty-defect claim. She says that Covidien’s “statements” about

the LigaSure “falsely convey[ed]” that the device was safe to use

without placing suture ties on “complex” blood vessels. Her doctors

chose the LigaSure, she says, because of unidentified “warranties

and representations” about the “safety” of the device. Covidien

contends that Oliver’s allegations of causation are inadequate.

     Oliver’s warranty-defect claim is governed by LA. REV. STAT. §

9:2800.58. To state a claim under that provision, Oliver must

allege that: (1) Covidien made an express warranty about its


                                  9
LigaSure product; (2) the product did not conform to the express

warranty; (3) the express warranty induced Oliver or her doctor to

use the product; and (4) Oliver’s damage was proximately caused

because the express warranty was untrue. See LA. REV. STAT. §

9:2800.58.

      An “express warranty” is “a representation, statement of

alleged fact or promise about a product or its nature, material or

workmanship that represents, affirms or promises that the product

or   its   nature,   material   or   workmanship   possesses   specified

characteristic or qualities or will meet a specified level of

performance.” LA. REV. STAT. § 9:2800.53(6).

      Oliver fails to state a claim for two reasons. First, she

fails even to identify an express warranty. She instead invokes

vague “guarantees” that the LigaSure was “safe, free of defects[,]

and reasonably fit for its intended purpose.” These are not express

warranties. See LA. REV. STAT. § 9:2800.53(6); Kennedy, A Primer,

49 LA. L. REV. at 623 (“An express warranty does not, however, mean

‘puffing’ or a general opinion about or praise of a product.”).

Second, she fails to allege facts establishing that Covidien’s

breach of warranty caused her injuries. For example, she does not

allege that, but for the untruthful warranty, her surgeon would

have used a different device or fortified the seal using suture

ties. Because Oliver fails to identify an express warranty or



                                     10
allege facts establishing causation, she fails to state a warranty-

defect claim. See LA. REV. STAT. § 9:2800.58.

                                       5.

     In count five of her complaint, Oliver tries to state a

construction-defect claim. She says the LigaSure was unreasonably

dangerous in construction or composition because it “deviated in

a material way” from “performance standards.” She does not identify

the “standards” or the defect. True, she says that “surgeons were

instructed not to isolate blood vessels prior to attempting to

seal the vessel.” But this is a complaint about the LigaSure’s

warning——not its construction.

     To state a construction-defect claim, Oliver must allege

facts establishing that, at the time the LigaSure left Covidien’s

control,   it   “deviated     in   a    material   way”   from   Covidien’s

“specifications or performance standards” for (a) the LigaSure or

(b) “otherwise identical” Covidien-manufactured products. LA. REV.

STAT. § 9:2800.55. She fails to do so.

     First, Oliver fails to identify the relevant “specifications

or performance standards.” LA. REV. STAT. § 9:2800.55. Second, she

fails to allege any facts which, accepted as true and viewed in

her favor, show that the LigaSure suffered a construction defect.

Accordingly, she fails to state a construction-defect claim. See

LA. REV. STAT. § 9:2800.55.


                                       11
                               *    *     *

       Because the Court concludes that all of Oliver’s claims fall

short of the Rule 8(a)(2) pleading standard, only one question

remains——whether dismissal should be with or without leave to

amend.


                                   IV.

       Oliver requests leave to amend her complaint, and Covidien

counters that amendment would be futile.


                                   A.

       The Court should grant leave to amend freely when justice so

requires. FED. R. CIV. P. 15(a). Rule 15(a) “evinces a bias in favor

of granting leave to amend.” Matter of Life Partners Holdings,

Inc., 926 F.3d 103, 125 (5th Cir. 2019). Although leave to amend

is not “automatic,” the Court “must possess a substantial reason

to deny a request for leave to amend.” Jones v. Robinson Prop.

Grp., L.P., 427 F.3d 987, 994 (5th Cir. 2005). In deciding whether

to allow amendment, the Court may consider “undue delay, bad faith

or dilatory motive on the part of the movant, repeated failures to

cure     deficiencies   by   amendments   previously   allowed,   undue

prejudice to the opposing party by virtue of allowance of the

amendment, and futility of amendment.” Id. at 994.




                                   12
                                        B.

     The Court has a “substantial reason” to deny Oliver leave to

amend her negligence claim——futility. Jones, 427 F.3d at 994.

Because that claim is not cognizable under the LPLA, amendment

would be futile. The Court therefore dismisses Oliver’s negligence

claim with prejudice and without leave to amend.

     As   to    the    other    claims,      however,    the     Court   lacks   a

“substantial reason” to deny Oliver leave to amend. See Jones at

994. She has not unduly delayed; in fact, she sought leave to amend

once Covidien challenged the sufficiency of her allegations. Nor

has she repeatedly failed to cure deficiencies: She has filed one

complaint and has not amended it. Critically, she has not had an

opportunity to correct the deficiencies identified in this Order

and Reasons. And it is not clear that she has pleaded her “best

case." See Geter v. Fortenberry, 849 F.2d 1550, 1559 (5th Cir.

1988). On      this   record,   then,   the    Court    cannot    conclude   that

amendment would be futile. The Court therefore grants her 21 days

to amend her complaint to attempt to state plausible claims.




                                        13
                                    V.

     Accordingly, IT IS ORDERED: that the Rule 12(b)(6) motion to

dismiss is GRANTED in part and DENIED in part as follows: Oliver’s

negligence claim (count I) is DISMISSED with prejudice; Oliver’s

inadequate-warning   (count       II),    design-defect   (count   III),

warranty-defect   (count   IV),   and    construction-defect   (count   V)

claims are DISMISSED without prejudice. Oliver is granted 21 days

to amend her complaint to try to state plausible claims. If she

fails to timely amend, the Court will dismiss her complaint with

prejudice and without further notice.



                            New Orleans, Louisiana, February 5, 2020



                                  ______________________________
                                       MARTIN L. C. FELDMAN
                                   UNITED STATES DISTRICT JUDGE




                                    14
